DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Lessoff on 08/19/2021.

The application has been amended as follows: 
	Replace the Abstract with the following:


A rack for shelving consisting of upright posts and horizontal beams, connecting each between two upright posts, wherein said upright posts comprise. The upright posts include each at least one flank demonstrating one column of through gamma perforation doublets. The horizontal beams are either depth forming beams or width forming beams. The width forming beams include each at each of each extremity two rows of one doublet of fasteners adapted to fit with the gamma perforations so that the entire number of individual fasteners in those two rows of said perforations find each a matching perforation. The fasteners of the width forming beam are formed including each a cross recess of the width matching the width of the flank of the upright posts.
Allowable Subject Matter
Claims 1-3, 5-6, 10-16, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or suggest any combination meeting the limitations of the independent claim(s).  Specifically, Briosi in view of Berglund does not teach at least the claimed two rows of fasteners bent from a thicker wall of a beam and having a cover and cross recess and the prior art documents of record do not suggest a modification to meet these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK D HAWN/Primary Examiner, Art Unit 3631